THE        ATTORNEY      GENERA%
                                OF ?l3cKAs
                              AUSTIN.     TaxAa            76711




                                      March        18. 1974



The Honorable     Clayton T. Garrison                          Opinion   No.   H-   260
Executive   Director
Texas Parks     & Wildlife Department                          Re:   The licensing   system
John H. Reagan Building                                              for the use of aircraft
Austin,   Texas 78701                                                in the control  of
                                                                     predator   animals
Dear   Mr.       Garrison:

       You have requested      our opinion on questions    arising  out of an
apparent   conflict   between  two statutes passed by the 63rd Legislature.
Both relate to the use of aircraft     for predator   animal control.     The
first bill passed was Senate Bill 251, published as Acts 1973, 63rd Leg.,
ch. 20, p. 23.       The second was Senate Bill 44, published      as Acts 1973,
63rd Leg.,    ch. 147, p. 348.     Both can be found in Vernon’s      Texas Penal
Code Auxiliary      Laws in the note to Article   901.

        S. B. 251 was enacted by the Legislature       on March 22, 1973, and
applies   to eight named counties.       S. B. 44 was subsequently    enacted on
May 18, 1973, and applies       to 155 named counties,    including  the eight
counties    to which S. B. 251 applies.     However,   S. B. 44 includes   no
express    repealer  provision,    either as to S. B. 251, or to other laws in
general.

        The rule in regard    to construction    of acts of the same session      on
the same subject is that the whole must be taken and construed             as one
act, and to make a later provision        repeal a former,     there must be an
express    repeal or an irreconcilable      repugnancy    between them.      Wright
v. Broeter,     196 S.W.2d 82 (Tex.    1946); Cain    v. The State,    20 Tex. 355
(1857); 53 Tex. Jur. 2d Statutes $105 (1964); IA Sutherland,         Statutory   Con-
struction    § 23.17 (4th ed. 1972).

         Each     of these Acts    is complete       within itself in establishing   a
system     for    the regulation    of hunting      predator  animals   from aircraft.




                                              p.    1217
.   -




        The Honorable       Clayton   T.   Garrison,     page   2   (H-260)




        Upon comparison,         we note differences         between the two Acts in the
        following   particulars:      The definitions       of “predator     animals”     differ,
        the conduct made punishable          differs,      the ranges of fines which may
        be imposed    differ,    the information       to be contained      in an affidavit     to
        accompany     a permit application        differs,     the information     which may
        be required    to be included in the quarterly            report differs,      the type of
        notice and hearings       pursuant to issuance          of regulations    differs    and
        one Act authorizes       an annual fee while the other does not.                There are
        eight counties    to which both Acts apply.

                We cannot conceive  of any interpretation   of the two Acts by
        which they could be reconciled    and harmonized    as to the eight counties
        covered   by both Acts.   We conclude   that the two Acts are in irrecon-
        cilable  conflict.

                When two acts of the same session         of the Legislature     cannot be
        harmonized     or reconciled,    that statute which is the latest expression
        of the will of the ‘Legislature   will operate   to repeal the prior statute of
        the same session      to the extent of any conflict    in their terms.     Ex parte
        de Jesus de la 0, 227 S.W.2d 212 (Tex. Crim.App.,              1950); Wright v.
        Broeter.    196 S.W.2d 82 (Tex.     1946); Townsend     v. Terrell,     16 S.W.2d
1063 (Tex.    1929); Stevens v. State, 159 S.W. 505 (Tex. Crim.App.             1913);
        Parshall    v. State, 138 S.W. 759 (Tex. Crim.App.         1911); 53 Tex. Jur. 2d
        Statutes   5 105 (1964); IA Sutherland,    Statutory   Construction     $ 23.17 (4th
        ed. 1972); Attorney     General   Opinion V-990 (1950).

               It is our opinion that S. B. 44, the 155-county Act impliedly
        repealed    in its entirety  the eight-county    S. B. 251 which had been
        enacted earlier     in the sarne session.      Therefore,    the Department   is
        to be guided by the requirements         of the later legislation  in all respects.

               Our determination    is supported   by the deliberations,    of the House
        subcommittee    when it considered    S. B. 44.   There it was indicated       that
        the 155-county bill was intended to supercede      the eariler    legislation.
        See the recording   of the April  5, 1973, meeting     of the Wildlife    Subcom-
        mittee of the House Committee      on Environmental      Affairs   on file with
        the House of Representatives.




                                                  pe 1218
The Honorable   Clayton   T.   Garrison,      page     3    (H-260)




                                   SUMMARY

                   The licensing   system for the use of aircraft
            in the control  of predatory  animals is controlled   by
            Acts 1973. ch. 147, p. 348, which repealed      Acts
            1973, ch. 20, p. 23.

                                           Very    truly   yours,




                                          Attorney     Gemral       of Texas

APTRRVED:




DAVID M. KENDALL,         Chairman
Opinion Committee




                                     p.     1219